Watson, Judge:
This suit has been submitted for decision upon the following agreement between counsel for the respective parties:
*357IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise marked “A” and initialed HNA/W O’D (Import Specialists’ Initials) by Import Specialists H. N. Ackerson/ W. O’Donnell (Import Specialists’ Names) on the invoices covered by the above protest and assessed with duty at the rate of 35% ad valorem, under Par. 1518 of the Tariff Act of 1930, as modified, consist of Christmas tree light strings, in chief value of plastic, having as an essential feature an electrical element or device, and which are most similar in use to Christmas light strings, haying as an essential feature an electrical element or device and in chief value of metal, directly dutiable at 13%% ad valorem under Par. 353, as modified by T.D. 52739.
IT IS FURTHER STIPULATED AND AGREED that the pro-, test be submitted on this stipulation, said protest being limited to the merchandise marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the items marked “A” and initialed H.NA./W.O’D. by Import Specialists H. N.. Ackerson and W. O’Donnell, properly dutiable under paragraph 353 of the Tariff Act of 1930, as modified by the Torquay Protocol of Terms of Accession to the General Agreement on Tariffs and Trade, T.D. 52739, at the rate of 13% per centum ad valorem, as articles having as an essential feature an electrical element or device, and in chief value of metal, as claimed.
To the extent indicated, the protest is sustained. In all other respects and as to all other claims, the protest is overruled.
Judgment will issue accordingly.